Citation Nr: 1540967	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to increased ratings for bilateral hearing loss and tinnitus.  

In an August 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for tinnitus and remanded the increased rating claim for bilateral hearing loss to the agency of original jurisdiction (AOJ) for further development.  That development was subsequently completed, and in a May 2015 decision, the Board denied entitlement to an increased rating for bilateral hearing loss.  As such, the issue of entitlement to an increased rating for bilateral hearing loss is no longer before the Board.

However, the Veteran appealed the portion of the August 2014 decision which denied entitlement to an increased rating for tinnitus to the U.S. Court of Appeals for Veterans' Claims (Court).  In May 2015, the Court granted a joint motion for partial remand (joint motion), moving the parties to vacate and remand the extraschedular consideration of the increased rating claim for tinnitus from the August 2014 Board decision.  As such, the claim for an increased rating for tinnitus is the sole issue before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding extraschedular consideration under 38 C.F.R. § 3.321(b)(1); generally speaking, evaluating a disability under either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the joint motion, the parties noted that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "[t]he plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014).  The parties found that the Board did not consider the Veteran's overall disability picture to determine whether the collective impact of his disabilities were adequately represented by his assigned rating, in accordance with Johnson.  The parties cited to numerous pieces of lay evidence of record which indicate that the collective impact of the Veteran's multiple disabilities may not be contemplated by the schedular rating criteria for tinnitus for the purposes of regulatory section 3.321(b)(1).

In view of the foregoing, the case is remanded to the RO for the purpose of referral to the VA Director of Compensation Service the matter of an extraschedular rating based on the combined impact of the Veteran's service-connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the May 2015 joint motion, refer the matter of entitlement to an extraschedular rating based on the combined impact of the Veteran's service-connected disabilities, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of the Veteran's service-connected disabilities. 
 
 2. Thereafter, the RO/AMC should readjudicate the claim.  If the claim remains denied issue a supplemental statement of the case (SSOC) to the Veteran and his representative and provide them with the appropriate period of time within which to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




